ATTORNEY GRIEVANCE COMMISSION                          *       IN THE
OF MARYLAND
                                                       *       COURT OF APPEALS
           Petitioner
                                                       *       OF MARYLAND
v.
                                                       *       Misc. Docket AG, No. 100
KELLY STEBBINS CROMER
                                                       *       September Term, 2013
           Respondent
                                                    *
                                        ***********************
                                              ORDER

           Upon consideration of the Joint Petition for Disbarment by Consent filed here and

pursuant to Maryland Rule 16-772, it is this 20th day of February, 2014,

           ORDERED by the Court of Appeals of Maryland that Kelly Stebbins Cromer, be, and she

is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is

further,

           ORDERED that the disbarment be effective immediately; and it is further,

           ORDERED, that the Clerk of this Court shall strike the name of Kelly Stebbins

Cromer from the register of attorneys and, pursuant to Maryland Rule 16-772(d), shall

certify that fact to the Trustees of The Client Protection Fund of the Bar of Maryland and

the clerks of all judicial tribunals in the State.


                                                        /s/ Glenn T. Harrell, Jr.
                                                        Senior Judge